internal_revenue_service number release date index number --------------------- --------------------------------- ---------------------------------- ---------------------------- ----------------------------- in re ---------------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-155492-09 date june legend decedent spouse date date date trust x dear ------------- -------------------------------------------------- ------------------------------------------------- --------------------- ----------------------- ------------------ ---------------------------------------------------------------- ------------- this responds to your authorized representative’s letter of date requesting a ruling that pursuant to revproc_2001_38 2001_2_cb_124 the qualified_terminable_interest_property qtip_election made with respect to decedent’s estate is a nullity for federal estate and generation-skipping gst transfer_tax purposes the facts and representations submitted are as follows decedent died testate on date survived by spouse article ii paragraph of decedent’s will bequeaths certain personal_property to certain individuals and spouse article iii of decedent’s will bequeaths the residuary_estate to trust article vi paragraph of trust provides that if spouse survives decedent the trustee shall set_aside as a separate and distinct trust trust b the largest amount needed to permit decedent’s estate to use in full any estate_tax unified_credit and state plr-155492-09 death_tax credit that has not been claimed by decedent for distributions during decedent’s lifetime article vi paragraph provides that until the death of spouse all income from trust b is to be paid to spouse during her lifetime and the trustee will pay or apply to spouse’s benefit such sums from the principal of trust b as shall be necessary for her health education maintenance and support article vi paragraph of trust provides that if spouse survives decedent the balance of the trust estate after funding trust b shall be set_aside as a separate and distinct trust trust a article v paragraph c provides that all the income from trust a will be paid to spouse during her lifetime and the trustee will pay or apply to spouse’s benefit such sums from the principal of trust a as shall be necessary for her health education maintenance and support article vi paragraph c provides that any undistributed principal on the death of spouse will be distributed to trust b the executor of decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return all of the assets of trust were included on schedule m bequests to surviving_spouse all of the assets other than the assets that funded trust b passed to spouse outright by operation of law because all of the trust b property bequeathed to spouse qualifies for the qtip_election under sec_2056 the estate is deemed to have made an election to treat all of thetrust b property as qtip property under sec_2056 decedent’s estate received an estate_tax closing letter on date indicating that no tax was due spouse died on date and the executor subsequently discovered that the qtip_election was not necessary to reduce the estate_tax to zero you request a ruling that the qtip marital_deduction election taken on form_706 be treated in its entirety as null and void in accordance with revproc_2001_38 in addition you request a ruling that the trust b property for which the election was made will not be includible in spouse’s gross_estate under sec_2044 law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on plr-155492-09 termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qtip for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 provides that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case the qtip_election was not necessary to reduce the estate_tax liability to zero because no estate_tax liability would have been imposed whether or not the election was made the outright bequests to spouse qualify for the marital_deduction under sec_2056 because they pass directly from decedent to spouse the remaining assets were valued by the estate at dollar_figurex and allocated to trust b after applying the plr-155492-09 unified_credit amount under sec_2010 the estate’s federal estate_tax liability is reduced to zero consequently we rule that the qtip_election is null and void for purposes of sec_2044 sec_2056 and sec_2652 accordingly the property held in trust b will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as the transferor of the property in trust b for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the estate and gst tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
